DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 & 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon (KR20170052906A, see Machine Translation for citations) (provided in Applicant's IDS filed on February 25th, 2020) in view of Horikawa (US20070202417A1).
Regarding Claim 1-5, Hoon discloses an additive for an electrolyte of lithium secondary battery ([0010], Formula 1). 

    PNG
    media_image1.png
    162
    207
    media_image1.png
    Greyscale

Hoon Formula 1
Hoon further discloses that the additive of Formula 1 can be a phospine or a phosphine oxide ([0013], X can be P or P=O), therefore, Hoon teaches that the phosphine and phosphine oxide perform the same function as electrolyte additives for suppressing reduction of battery capacity and are therefore functionally equivalent. Hoon further discloses that the carbon chains between the Oxygen and CN, and the Oxygen and the R group can range from 0-6 ([0013], n= 0-6).
Hoon’s electrolyte additive does not fall within the scope of instant formula 1, as it has one P-F bond and two P-OR bonds, while the claims require two P-F bonds and a single P-OR bond. 
Horikawa teaches additives for batteries; like Hoon’s additives, they serve the purpose of suppressing reduction of battery capacity. Horikawa discloses that it is preferred that the phosphine oxide compound has at least two P-F bonds ([0010]). Horikawa teaches that a phosphine oxide compound with the P-F bond helps reduce the risk of igniting-firing in the electrolyte ([0015]). Horikawa further teaches the phosphine oxide compound is not particularly limited as long as the P-F bonds are present ([0016]). 

Therefore, it would be obvious to one of ordinary skill in the art to modify the electrolyte additive structure of Hoon with the teachings of Horikawa to replace an oxygen of Hoon formula 1 with a fluorine to have another P-F bond. This replacement would reduce the risk of igniting-firing in the electrolyte. This modified chemical structure falls within the scope of instant formula 1, where A is a C1-C5 substituted aliphatic hydrocarbon, which is equal to a C1-C5 alkenylene and equal to a methylene, ethylene, propylene, butylene, or ethenylene group. This modified chemical structure also falls within the scope of instant claim 5, formula 1-1, when the Hoon formula 1 has n equals 1. 
Regarding Claim 6, Hoon in view of Horikawa discloses the limitations as set forth above. 
Hoon discloses an electrolyte for a lithium secondary battery ([0008]), comprising:
A lithium salt ([0015]);
A nonaqueous organic solvent (organic solvent-[0015], nonaqueous organic solvent-[0065]); and
The additive according to claim 1 (claim 1 limitation disclosed by Hoon in view of Horikawa above).
Regarding Claim 7, Hoon in view of Horikawa discloses the limitations as set forth above. Hoon further discloses that the electrolyte additive may be included in an amount of 0.1 to 20 % weight based on the total weight of the electrolyte, and more preferably 0.2 % to 10 % by weight ([0047]).
Regarding Claim 10, Hoon in view of Horikawa discloses the limitations as set forth above. Hoon discloses that the lithium salts can be salts of a group consisting of LiPF6, LiClO4, LiAsF6, LiBF4, LiSbF6, LiAl04, LiAlCl4, LiCF3SO3, LiC4F9SO3, LiN(C2F5SO3)2, LiN(C2F5SO2)2, LiN(CF3SO2)2. 379 LiN (CaF2a 380 + 1 384 SO2) (CbF2b 385 + 386 1SO2) (provided that a and b are natural numbers, preferably 1≤a≤20, 
Regarding Claim 11, Hoon in view of Horikawa discloses the limitations as set forth above. Hoon discloses that the nonaqueous solvent is preferably carbonate-based solvent ([0050], [0057]). Hoon further discloses examples of the carbonate solvent can be dimethyl carbonate (DMC), diethyl carbonate (DEC), dipropyl carbonate (DPC), methylpropyl carbonate (MPC), ethylpropyl carbonate (EPC), methylethylcarbonate (MEC), ethylmethylcarbonate (EMC), ethylene carbonate (EC), propylene carbonate (PC), butylenes carbonate (BC), or fluoro and ethylene carbonate (FEC) ([0056]).
Regarding Claim 12, Hoon in view of Horikawa discloses the limitations as set forth above. Hoon discloses a lithium secondary battery ([0017]) comprising:
A positive electrode ([0017]);
A negative electrode ([0017]);
The electrolyte for a lithium secondary battery, according to claim 6 (claim 6 limitation disclosed by Hoon in view of Horikawa above). 
Regarding Claim 13, Hoon in view of Horikawa discloses the limitations as set forth above. Hoon further disclose wherein the negative electrode comprises graphite ([0074]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoon (KR20170052906A) in view of Horikawa (US20070202417A1), and further in view Lee (US20160218392A1).
Regarding Claim 8, Hoon in view of Harikawa discloses the limitations as set forth above. 
Hoon further discloses that the nonaqueous solvent can include one or more of an ester, ether, ketone, aromatic hydrocarbon, alkoxylane, and carbonate solvent ([0050]). 
Hoon is silent to the use of an aliphatic nitrile compound used in the electrolyte.
Lee discloses an electrolyte for use in a lithium secondary battery ([0005],[0051]) with a nonaqueous organic solvent ([0015]). Lee further discloses that the organic solvent can include one or 
Therefore, it would be obvious to one of ordinary skill in the art to modify the electrolyte of Hoon with the teachings of Lee to have an electrolyte that includes aliphatic nitriles. This modified electrolyte would have the expected result of improved lifetime characteristics for the battery. 
Additionally or alternatively, it would be obvious to one of ordinary skill in the art to modify the electrolyte of Hoon with the teachings of Lee to have an electrolyte that includes aliphatic nitriles as this would have been the simple substitution of one known element (solvent) for another with reasonable expectation of success (see MPEP §2143 B).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon (KR20170052906A) in view of Horikawa (US20070202417A1), and further in view of Sekiya (US20210194058A1).
Regarding Claims 8-9, Hoon in view of Harikawa discloses the limitations as set forth above. 
Hoon is silent to the use of an aliphatic nitrile compound used in the electrolyte.
Sekiya discloses an additive for nonaqueous electrolyte is a nitrile type additive that can include acetonitrile ([0106]). Seikyo further discloses that the content of the nitrile compound is preferably greater than 1% by mass and less than 5% by mass in relation to the entire nonaqueous electrolyte liquid ([0107]). Seikyo teaches that this electrolyte improves charge discharge cycle characteristics of the battery ([0070]).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee also teaches phosphine compounds, such as compound of Formula 11, which could be used to reject the claims in view of Horikawa.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721